PER CURIAM.
John Wilson appeals his judgment and sentence for battery on a law enforcement officer. We affirm the judgment and sentence, but strike the attorney’s fees and certain court costs which were imposed without notice to the defendant.
At the sentencing hearing, without prior notice, the trial court imposed attorney’s fees in the amount of $1,050.00 pursuant to section 27.56, Florida Statutes (1991). Prior notice is indispensable to the imposition of attorney’s fees under this provision. Farmer v. State, 617 So.2d 447 (Fla. 2d DCA 1993).
The trial court also imposed court costs of $280.00. Of this amount, mandatory court costs of $253.00 were properly imposed. The trial court imposed a cost of $2.00 pursuant to section 943.25(13), Florida Statutes (1991), without announcing the cost at sentencing. This court cost is discretionary and as such cannot be imposed unless the defendant is given notice and an opportunity to be heard. Reyes v. State, No. 92-03336, — So.2d - [1995 WL 65502] (Fla. 2d DCA Feb. 15, 1995); Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994). The trial court also imposed $25.00 in administrative court costs, but did not provide notice or cite statutory authority for imposition as required by Reyes and Sutton.
We therefore affirm the judgment and sentence, but strike the attorney’s fees, and $27.00 of the court costs. On remand, the attorney’s fees and costs may be reimposed upon compliance with the requirements of Farmer and Sutton.
Affirmed.
SCHOONOVER, A.C.J., and THREADGILL and FULMER, JJ., concur.